Exhibit 10(e)-2

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO.               (Non-deferred) (Performance-Based)

 

Shares of Restricted Stock are hereby awarded effective as of January 25, 2005
by TCF Financial Corporation (“TCF Financial”) to William A. Cooper (the
“Grantee”), in accordance with the following terms and conditions:

 

1.                                       Share Award.  TCF Financial hereby
awards the Grantee 300,000 shares (the “Shares”) of Common Stock, par value $.01
per share (“Common Stock”) of TCF Financial pursuant to the TCF Financial
Incentive Stock Program (the “Program”), upon the terms and conditions therein
and hereinafter set forth.  The Shares are intended to qualify as “performance
stock” under the terms of the Program.  A copy of the Program as currently in
effect is incorporated herein by reference and is attached hereto.  Dividends
shall be paid on the Shares at the same rate and at the same time as dividends
paid on Common Stock generally.

 

2.                                       Restrictions on Transfer and Restricted
Periods.

 

a.                                       During the period (the “Restricted
Period”) hereinafter described, until shares vest as provided in subparagraph
2.b, shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered by the Grantee except as provided in paragraph 3 or 8 of this
Agreement. “Vest” means that the Shares may be sold, transferred, assigned or
pledged or otherwise encumbered by the Grantee.

 

b.                                      Performance Goal

The Shares will be subject to a Restricted Period beginning on the date of this
Agreement (the “Commencement Date”) and terminating on January 1, 2009 with
respect to the sum of the following percentages of Shares:

1.               33 1/3% of the Shares if TCF Financial achieves in excess of
20% ROTE for its fiscal year 2006 or, if not, then 0% of the Shares; plus

2.               33 1/3% of the Shares if TCF Financial achieves in excess of
20% ROTE for its fiscal year 2007 or, if not, then 0% of the Shares; plus

3.               33 1/3% of the Shares if TCF Financial achieves in excess of
20% ROTE for its fiscal year 2008 or, if not, then 0% of the Shares.

 

c.                                       The Committee referred to in section 2
of the Program or its successor (the “Committee”) shall not have any authority
to accelerate the time at which any or all of the restrictions in subparagraph
(a) shall lapse with respect to any Shares, or to remove any or all such
restrictions.

 

d.                                      “ROTE”.  “ROTE” means, as defined in the
Program, the Net Income of the

 

1

--------------------------------------------------------------------------------


 

Corporation, plus the after-tax effects of amortization or other adjustments to
intangible assets other than mortgage servicing rights acquired in business
combinations, less dividends on preferred stock held by an unaffiliated third
party, divided by the Corporation’s “average total common equity” (as defined in
the Program) (adjusted to eliminate net unrealized gains or losses on assets
available for sale resulting from SFAS 115) for the fiscal year.  The Committee
shall have the authority to make the final determination as to ROTE for a fiscal
year.  The Committee shall have the authority in its reasonable discretion, to
make adjustments in the calculation of ROTE from time to time to take into
account extraordinary circumstances such as mergers or acquisitions however the
Committee’s discretion is limited to making only such adjustments as are
permitted or required by the Program for performance stock.  No adjustment is
permitted which would disqualify the grant as performance-based under the
Program and Internal Revenue Code section 162(m).

 

3.                                       Termination of Service as Chairman,
Death or Disability.  If the Grantee is not elected to the Board of Directors in
2005, refuses to stand for re-election to the Board of Directors in 2008, as
reasonably determined by the Committee, or resigns from the position of Chairman
of the Board of Directors of TCF Financial before January 1, 2009, 100% of the
Shares shall be forfeited and returned to TCF Financial.  In the event that
Grantee stands for re-election in 2008 but is not nominated or re-elected as a
Director and consequently is unable to serve as Chairman of the Board
thereafter, the Shares shall vest or be forfeited on January 1, 2009 in
accordance with Subparagraph 2.b based on TCF Financial’s ROTE during the years
2006, 2007 and 2008.  In the event of Grantee’s death, or disability as
determined in the sole discretion of the Committee, a pro- rata portion of the
Shares shall vest and not be subject to the restrictions of subparagraph 2..a
and shall be redelivered as provided in paragraph 6 to Grantee, or, in the case
of death, to his legal representative, beneficiary, or heir.   For purposes of
the foregoing sentence, the pro-rata portion of the Shares for years already
completed prior to death or disability shall be equal to the percentage
determined under paragraph 2.b for that year. For any partial year in which the
death or disability occurs, if the year-to-date ROTE (annualized) for the most
recent monthly reporting period preceding the date of such death or disability
exceeds 20% then the calculation under paragraph 2.b for such year shall be
based upon the number of days in that calendar year expired to the date of death
or disability.

 

4.                                       Certificates for Shares.  TCF Financial
shall issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

“The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial 1995 Incentive Stock Program and an Agreement entered into
between the registered owner and TCF Financial Corporation.  Copies of such Plan
and Agreement are on file in the offices of

 

2

--------------------------------------------------------------------------------


 

the Secretary of TCF Financial Corporation, 801 Marquette Avenue, Suite 302,
Minneapolis, MN  55402.”

 

The Grantee further agrees that simultaneously with the execution of this
Agreement a stock power shall be executed, endorsed in blank and promptly
delivered to TCF Financial.

 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including, but not limited to, the right to receive all dividends
paid on Shares and the right to vote the Shares. Dividends payable on Shares
that are subject to restrictions imposed by subparagraph 2.a. shall be paid to
the Grantee at the same time as such dividends are paid to other shareholders;
provided, that shares of Common Stock dividends in the nature of a stock split
shall be subject to all of the restrictions that apply to the Shares with
respect to which such dividends are paid until all of the restrictions
applicable to such Shares have terminated or otherwise have been removed.

 

6.                                       Vesting: Expiration of Restricted
Period.  On January 1, 2009, or such earlier date as provided in paragraph 3 of
this Agreement, all shares vested under the provisions of subparagraph 2.b shall
vest and the restrictions of subparagraph 2.a shall expire and TCF Financial
shall redeliver to the Grantee (or, if the Grantee is deceased, to his legal
representative, beneficiary or heir) the certificate(s) in respect of such
Shares, without the restrictive legend provided for in paragraph 4 above.  The
Shares as to which the Restricted Period shall have lapsed or expired shall be
free of the restrictions referred to in subparagraph 2.a. above and such
certificates shall not bear the legend provided for in paragraph 4 above.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Shares covered by this
Agreement as well as the ROTE goals, and the pro rata vesting provisions of
paragraph 3, shall be appropriately adjusted by the Committee, whose
determination of the appropriate adjustment, or whose determination that there
shall be no adjustment, shall be conclusive. Any Shares of Common Stock or other
securities received as a result of the foregoing by the Grantee subject to the
restrictions contained in subparagraph 2.a above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such Shares or securities shall be legended and deposited with TCF Financial in
the manner provided in paragraph 4 above.

 

8.                                       Effect of Change in Control.  Each of
the events specified in the following clauses (a) through (d) of this paragraph
8 shall be deemed a “change of control”; (a) any “person”, as defined in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) is or becomes the “beneficial owner” as defined in Rule 13d-3 under the
Exchange

 

3

--------------------------------------------------------------------------------


 

Act, directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities.  For purposes of this clause (a), the term “beneficial
owner” does not include any employee benefit plan maintained by the Company that
invests in the Company’s voting securities; or (b) during any period of two (2)
consecutive years there shall cease to be a majority of the Board comprised as
follows: individuals who at the beginning of such period constitute the Board of
new directors whose nomination for election by the Company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or (c) the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 70% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale of disposition by the Company of all or
substantially all the Company’s assets; provided, however, that no change in
control will be deemed to have occurred if such merger, consolidation, sale or
disposition or assets, or liquidation is not subsequently consummated. Subject
to the six month holding requirement, if any, of Rule 16b-3 of the Securities
and Exchange Commission, notwithstanding any other provision in this Program
(including, but not limited to, paragraphs 2.b and 3 of this Agreement) or the
previous Stock Option and Incentive Plan of TCF Financial, in the event of a
Change in Control all terms and conditions of this Restricted Stock Award shall
be deemed satisfied, all the Shares shall vest as of the date of the Change in
Control and shall thereafter be dealt with as provided in paragraph 6 of this
Agreement.

 

9.                                       Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, state, or local
securities law or regulation.  It may be provided that any representation
requirement shall become inoperative upon a registration of such Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities law or regulation.  TCF Financial shall not be required
to deliver any Shares under the Plan prior to (i) the admission of such Shares
to listing on any stock exchange on which the Common Stock may be listed, and
(ii) the completion of such registration or other qualification of such Shares
under state or federal law, rule, or regulation, as the Committee shall
determine to be necessary or advisable.

 

10.                                 Plan and Plan Interpretations as
Controlling.  The Shares hereby awarded and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the

 

4

--------------------------------------------------------------------------------


 

Program, and in particular the terms relating to Performance Stock, which are
controlling.  All determinations and interpretations of the Committee shall be
binding and conclusive upon the Grantee or his legal representatives with regard
to any question arising hereunder or under the Plan.

 

11.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, or Chairman of the Board. However, any such
termination other than voluntary resignation by the Grantee shall result in
vesting (or forfeiture) of the Shares on January 1, 2009 the same as provided in
paragraph 3 of this Agreement in the event Grantee is not re-nominated or
re-elected to the Board in 2008.

 

12.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the attached stock powers and returning a
signed copy hereof and of the attached stock powers to TCF Financial.

 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

By

  /s/ Gregory J. Pulles

 

 

 

Secretary

 

 

 

ACCEPTED:

 

 

 

/s/ William Cooper

 

 

Signature

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

(City, State and Zip Code)

 

5

--------------------------------------------------------------------------------

 